Exhibit 10.3

AMENDED AND RESTATED

NON-EXECUTIVE CHAIRMAN AGREEMENT

THIS AMENDED AND RESTATED NON-EXECUTIVE CHAIRMAN AGREEMENT (this “Agreement”) is
made as of the 19th day of July, 2018, by and between RAIT Financial Trust, a
Maryland real estate investment trust (the “Company”), and Michael J. Malter
(the “Chairman”).

WHEREAS, the Chairman has served as the independent non-executive Chairman of
the Board since October 18, 2016;

WHEREAS, the Company and the Chairman entered into a Non-Executive Chairman
Agreement dated as of February 27, 2018 (the “Original Agreement”), extending
his term of the Chairman through the date of the 2018 Annual Meeting of
Shareholders;

WHEREAS, at the request of the Board of Trustees of the Company (the “Board”),
the Chairman has agreed to continue to serve as Chairman through the date of the
2019 Annual Meeting of Shareholders (the “2019 Annual Meeting”) on the terms and
conditions provided in this Agreement;

NOW, THEREFORE, in consideration of the promises and mutual covenants herein and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the Chairman and the Company agree as follows:

1. Non-Executive Chairman. During the Term of this Agreement (as defined below),
the Chairman shall continue to serve as the independent non-executive Chairman
of the Board and as a member of the Board and one or more committees of the
Board as mutually agreed by the Chairman and the Board, with the
responsibilities that the Company has requested him to perform, including those
described in Section 3 of this Agreement. The Chairman shall at all times serve
in a non-executive capacity and shall not be an employee or officer of the
Company or serve in any other position with the Company or any of its
affiliates.

2. Term. The term of the Agreement (the “Term”) shall commence as of the date
hereof (the “Commencement Date”) and continue until the adjournment of the 2019
Annual Meeting. The Term may be extended beyond the 2019 Annual Meeting by
mutual agreement of the Chairman and the Board.

3. Duties. During the Term, the Chairman shall continue to perform the duties
and responsibilities assigned by the Board to him when it appointed him as
non-executive Chairman of the Board in October 2016, which are outlined in
Schedule A hereto and, in addition, to continue to provide advice and guidance
to management in connection with the development of a plan for the Company to
assess its financial performance and financial needs and the coordination of
professionals to advise and assist the Company in such process, and to continue
to assist management in developing strategies relating to the goal of maximizing
realized value on the Company’s assets and reducing its liabilities.



--------------------------------------------------------------------------------

4. Commitment. During and throughout the Term, Chairman shall devote such
reasonable time, attention, skill and efforts to the business and affairs of the
Company as is necessary to discharge the duties and responsibilities assigned to
the Chairman and shall serve the Company faithfully and to the best of his
ability.

5. Compensation and Benefits.

5.1 Compensation as Chairman. During the Term, the Chairman shall receive
compensation at the rate of Five Hundred Thousand Dollars ($500,000.00) per
year, payable semi-monthly on the first and fifteenth day of each month, which
shall be inclusive of all fees payable to Chairman for his service as Chairman
of the Board during the Term. In addition, the Chairman shall be eligible to
receive additional equity compensation under the RAIT Financial Trust 2017
Incentive Award Plan (the “2017 Plan”) in such form and amount as may be
determined by the Compensation Committee of the Board. The Chairman shall also
be entitled to receive any unpaid compensation accrued under the Original
Agreement through the Commencement Date of this Agreement. In the event that the
Term is extended beyond the 2019 Annual Meeting by mutual agreement of the
Chairman and the Board, the compensation of the Chairman during such extended
Term shall continue at the same rate and on the same terms as during the initial
Term hereunder or at such other rate and on such other terms as may be mutually
agreed by the Chairman and the Board.

5.2 Board Compensation. So long as the Chairman continues to serve as a member
of the Board, he shall be entitled to receive, in addition to the compensation
payable to him as Chairman of the Board under this Agreement, the same cash,
equity compensation and any other benefits provided to other non-management
members of the Board and Board committees under the plans and policies of the
Company for Board compensation and benefits in effect from time to time.

5.3 Equity Awards. So long as the Chairman continues to serve as a member of the
Board, his outstanding Share Awards, and any additional Share Awards that may be
subsequently be granted to him, shall continue to vest and shall otherwise
operate in accordance with their existing terms.

5.4 Lodging and Meal Expense Reimbursement. The Company shall directly pay or
reimburse the Chairman for the reasonable costs and expenses for his temporary
lodging and meals while living in Philadelphia for the purpose of performing his
duties and responsibilities as Chairman of the Board. The Chairman shall provide
to the Company such written substantiation of such costs and expenses as may be
reasonably requested by the Company.

5.5 Travel Reimbursement. The Company shall reimburse the Chairman for the
reasonable costs and expenses of travelling between his home on Long Island, New
York, and Philadelphia for the purpose of performing his duties and
responsibilities as Chairman of the Board. The Chairman shall provide to the
Company such written substantiation of such costs and expenses as may be
reasonably requested by the Company.

 

2



--------------------------------------------------------------------------------

5.6 Tax Gross-Up. To the extent that the Chairman incurs any federal or state
income tax liability on account of the lodging, meal and travel expense
reimbursement specified in Sections 5.4 and 5.5 hereof, the Company shall
reimburse the Chairman for all such tax liability incurred and all federal and
state income tax liability incurred as a result of the tax gross-up payments
made pursuant to this Section 5.6.

5.7 Other Business Related Expenses. Upon submission of appropriate
documentation in accordance with its policies in effect from time to time, the
Company shall pay or reimburse the Chairman for all other reasonable business
related expenses that the Chairman may incur in performing his duties under this
Agreement.

5.8 Administrative Support. During the Term, the Company shall provide the
Chairman with an office at its corporate headquarters that is appropriate for
the Chairman of the Board and a full-time administrative assistant capable of
providing administrative support as required by the Chairman.

6. Independent Contractor. This Agreement is not intended to create an
employment relationship between the Chairman and the Company; rather, it is the
intention of the parties that the Chairman shall be an independent contractor of
the Company. The Chairman shall be solely responsible for the payment or
withholding of all federal, state, or local income taxes, social security taxes,
unemployment taxes, and any and all other taxes relating to the compensation he
earns under this Agreement. The Chairman shall not be eligible to participate in
any of the Company’s employee benefit plans.

7. Termination.

7.1 General. Nothing in this Agreement shall interfere with or limit the right
of the Company to remove the Chairman as Chairman of the Board at any time in
accordance with the Company’s governing documents and Maryland law, or to
restrict the right of the Chairman to resign as Chairman of the Board at any
time.    

7.2 Termination Upon Death, Disability or Other Circumstances. In the event that
the Chairman’s service as Chairman of the Board is terminated at any time prior
to the expiration of the Term (including any extension thereof) as a result of
his death, Disability, resignation for Good Reason, removal by the Company
without Cause, or termination for any other reason other than his voluntary
resignation or removal by the Company for Cause, then the Chairman shall be
entitled to receive (i) all compensation earned but unpaid through the date of
such termination and all compensation that he would have received pursuant to
Section 5 of this Agreement for the remainder of the Term, which amounts shall
be paid to him within thirty (30) days following the date of such termination,
and (ii) reimbursement of any unreimbursed lodging, meals, travel and other
business expenses incurred by the Chairman prior to the date of such
termination.

7.3 Termination Upon Voluntary Resignation or For Cause. In the event that the
Chairman’s service as Chairman of the Board is terminated at any time prior to
the expiration of the Term (including any extension thereof) as a result of his
voluntary resignation or removal

 

3



--------------------------------------------------------------------------------

by the Company for Cause, then the Chairman shall be entitled to receive (i) all
compensation earned but unpaid through the date of such termination, which
amount shall be paid within thirty (30) days following the date of such
termination, and (ii) reimbursement of any unreimbursed lodging, meals, travel
and other business expenses incurred by the Chairman prior to the date of such
termination.

7.4 Definitions. As used in this Section 7,

(1) “Cause ” shall mean any of the following grounds for removal of the Chairman
as Chairman of the Board: (a) the Chairman’s commission of, or indictment for,
or formal admission to a felony, any crime of moral turpitude, dishonesty, or
any crime involving the Company; (b) the Chairman’s engagement in fraud,
misappropriation or embezzlement; or (c) the Chairman’s continual failure to
substantially perform his duties and responsibilities under this Agreement
(other than a failure resulting from the Chairman’s incapacity due to physical
or mental illness), and such failure has continued for a period of at least
thirty (30) days after a written notice of demand for performance, signed by a
duly authorized officer of the Company, has been delivered to the Chairman
specifying the manner in which the Chairman has failed to substantially perform.

(2) “Disability” shall mean any physical or mental disability or infirmity that
prevents the performance of the Chairman’s duties (despite reasonable
accommodations) for a period of (i) one hundred twenty (120) consecutive days or
(ii) one hundred eighty non-consecutive days during any twelve (12) month
period.

(3) “Good Reason” shall mean, without the Chairman’s consent: (a) the material
reduction of the Chairman’s title, authority, duties and responsibilities, or
the assignment to the Chairman of duties materially inconsistent with the
Chairman’s position with the Company; (b) a reduction in the compensation of the
Chairman; (c) a relocation of the Chairman’s office location from the Company’s
headquarters at Two Logan Square, 100 N. 18th Street, 23rd Floor, Philadelphia,
PA 19103; or (d) the Company’s material and willful breach of this Agreement.

8. Effect of Section 409A of the Code. Notwithstanding anything to the contrary
in this Agreement, if the Company reasonably determines (a) that on the date the
Chairman’s service as a member of the Board terminates or at such other time
that the Company determines to be relevant, the Chairman is a “specified
employee” (as such term is defined under Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”)) of the Company and (b) that any payments
to be provided to the Chairman pursuant to this Agreement are or may become
subject to the additional tax under Section 409A(a)(1)(B) of the Code or any
other taxes or penalties imposed under Section 409A of the Code (“Section 409A
Taxes”) if provided at the time otherwise required under this Agreement then
such payments shall be delayed until the date that is six months after date of
the Chairman’s “separation from service” (as such term is defined under
Section 409A of the Code) with the Company after the Commencement Date, or such
shorter period that, as determined by the Company, is sufficient to avoid the
imposition of Section 409A Taxes, at which time the entire amount of the delayed
payments shall be paid to the Chairman in a single lump sum. The provisions of
this Section 8 shall only apply to the minimum extent required to avoid the
Chairman’s incurrence of any Section 409A Taxes.

 

4



--------------------------------------------------------------------------------

9. Excise Tax.

9.1 Gross-up Payment. In the event that the Chairman shall become entitled to
payments and/or benefits provided by this Agreement or any other amounts in the
nature of compensation (whether pursuant to the terms of this Agreement or any
other plan, program, arrangement or agreement with the Company, any person whose
actions result in a change of ownership or effective control covered by
Section 280G(b)(2) of the Code or any person affiliated with the Company or such
person) as a result of such change in ownership or effective control
(collectively the “Company Payments”), and such Company Payments will be subject
to the tax (the “Excise Tax”) imposed by Section 4999 of the Code (and any
similar tax that may hereafter be imposed by any taxing authority) the Company
shall pay to the Chairman at the time specified in Section 9.4 below an
additional amount (the “Gross-up Payment”) such that the net amount retained by
the Chairman, after deduction of any Excise Tax on the Company Payments and the
Gross-up Payment and any federal, state, and local income or payroll tax upon
the Gross-up Payment provided for by this Section 9.1, but before deduction for
any federal, state, and local income or payroll tax on the Company Payments,
shall be equal to the Company Payments.

9.2 Determination of Excise Tax Payments. For purposes of determining whether
any of the Company Payments and Gross-up Payments (collectively the “Total
Payments”) will be subject to the Excise Tax and the amount of such Excise Tax,
(i) the Total Payments shall be treated as “parachute payments” within the
meaning of Section 280G(b)(2) of the Code, and all “parachute payments” in
excess of the “base amount” (as defined under Section 280G(b)(3) of the Code)
shall be treated as subject to the Excise Tax, unless and except to the extent
that, in the opinion of the Company’s independent certified public accountants
appointed prior to any change in ownership (as defined under Section 280G(b)(2)
of the Code) or tax counsel selected by such accountants (the “Accountants”)
such Total Payments (in whole or in part) either do not constitute “parachute
payments,” represent reasonable compensation for services actually rendered
within the meaning of Section 280G(b)(4) of the Code in excess of the “base
amount” or are otherwise not subject to the Excise Tax, and (ii) the value of
any non-cash benefits or any deferred payment or benefit shall be determined by
the Accountants in accordance with the principles of Section 280G of the Code.

9.3 Adjustment of Gross-Up Payments. For purposes of determining the amount of
the Gross-up Payment, the Chairman shall be deemed to pay federal income taxes
at the highest marginal rate of U.S. federal income taxation in the calendar
year in which the Gross-up Payment is to be made and state and local income
taxes at the highest marginal rate of taxation in the state and locality of the
Chairman’s residence for the calendar year in which the Company Payment is to be
made, net of the maximum reduction in U.S. federal income taxes which could be
obtained from deduction of such state and local taxes if paid in such year. In
the event that the Excise Tax is subsequently determined by the Accountants to
be less than the amount taken into account hereunder at the time the Gross-up
Payment is made, the Chairman shall repay to the Company, at the time that the
amount of such reduction in Excise Tax is finally

 

5



--------------------------------------------------------------------------------

determined, the portion of the prior Gross-up Payment attributable to such
reduction (plus the portion of the Gross-up Payment attributable to the Excise
Tax and federal, state and local income tax imposed on the portion of the
Gross-up Payment being repaid by the Chairman if such repayment results in a
reduction in Excise Tax or a federal, state and local income tax deduction),
plus interest on the amount of such repayment at the rate provided in
Section 1274(b)(2)(B) of the Code. Notwithstanding the foregoing, in the event
any portion of the Gross-up Payment to be refunded to the Company has been paid
to any federal, state and local tax authority, repayment thereof (and related
amounts) shall not be required until actual refund or credit of such portion has
been made to the Chairman, and interest payable to the Company shall not exceed
the interest received or credited to the Chairman by such tax authority for the
period it held such portion. The Chairman and the Company shall mutually agree
upon the course of action to be pursued (and the method of allocating the
expense thereof) if the Chairman’s claim for refund or credit is denied.

In the event that the Excise Tax is later determined by the Accountants or the
Internal Revenue Service (or pursuant to Section 9.5 below) to exceed the amount
taken into account hereunder at the time the Gross-up Payment is made (including
by reason of any payment the existence or amount of which cannot be determined
at the time of the Gross-up Payment), the Company shall make an additional
Gross-up Payment in respect of such excess (plus any interest or penalties
payable with respect to such excess) at the time that the amount of such excess
is finally determined.

9.4 Payment Date. The Gross-up Payment or portion thereof provided for in this
Section 9 shall be paid not later than the thirtieth (30th) day following an
event occurring which subjects the Chairman to the Excise Tax; provided,
however, that if the amount of such Gross-up Payment or portion thereof cannot
be finally determined on or before such day, the Company shall pay to the
Chairman on such day an estimate, as determined in good faith by the Accountant,
of the minimum amount of such payments and shall pay the remainder of such
payments (together with interest at the rate provided in Section 1274(b)(2)(B)
of the Code), subject to further payments pursuant to Section 9.3 hereof, as
soon as the amount thereof can reasonably be determined, but in no event later
than the ninetieth (90th) day after the occurrence of the event subjecting the
Chairman to the Excise Tax. In the event that the amount of the estimated
payments exceeds the amount subsequently determined to have been due, such
excess shall be immediately repaid by the Chairman to the Company.

9.5 Chairman’s Right to Independent Review of Accountants’ Determination. The
Company shall cause the Accountants to provide their determinations made under
this Section 9 in writing, together with detailed supporting documentation, to
the Chairman as soon as practicable after the date that they have been reviewed
and approved by the Company. The Chairman shall have the right to engage an
independent accountant and/or tax counsel of his own choosing to review the
determination of the Accountants at Chairman’s expense. In the event that such
review raises any questions or concerns about the calculations or determinations
made by the Accountants, the parties shall work in good faith to resolve such
issues.

 

6



--------------------------------------------------------------------------------

9.6 IRS Controversy. In the event of any controversy with the Internal Revenue
Service (or other taxing authority) with regard to the Excise Tax, the Chairman
shall permit the Company to control issues related to the Excise Tax (at its
expense), provided that such issues do not potentially materially adversely
affect the Chairman, but the Chairman shall control any other issues. In the
event the issues are interrelated, the Chairman and the Company shall in good
faith cooperate so as not to jeopardize resolution of either issue, but if the
parties cannot agree the Chairman shall make the final determination with regard
to the issues. In the event of any conference with any taxing authority as to
the Excise Tax or associated income taxes, the Chairman shall permit the
representative of the Company to accompany the Chairman, and the Chairman and
the Chairman’s representative shall cooperate with the Company and its
representative.

9.7 Accountant Charges. The Company shall be responsible for all charges of the
Accountants.

9.8 Copies of Communications. The Company and the Chairman shall promptly
deliver to each other copies of any written communications, and summaries of any
verbal communications, with any taxing authority regarding the Excise Tax
covered by this Section 9.

10. Liability Insurance; Indemnification.

10.1 D&O Insurance Coverage. During the Term and for a period of not less than
six (6) years thereafter, the Company shall maintain in effect a directors and
officers liability insurance policy that covers the Chairman with liability
coverage that is not less than that currently maintained by the Company.

10.2 Indemnification. The Company shall indemnify the Chairman in his capacity
as Chairman and a member of the Board and advance costs in connection therewith
to the fullest extent permitted by the bylaws and other governing documents of
the Company and applicable law against all claims, demands, actions, suits,
proceedings, debts, losses, liabilities, judgments, costs, charges or expenses
incurred or sustained by the Chairman in connection with any action, suit or
proceeding to which the Chairman may be made a party by reason of his being or
having been Chairman of the Board or a member of the Board, or because of any
actions taken by the Chairman in good faith which were believed by the Chairman
to be in the best interests of the Company. The obligations of the Company under
the indemnification provisions of the bylaws of the Company as in effect on the
date hereof shall be deemed incorporated herein, and no amendment, modification
or repeal thereof shall affect, to the detriment of the Chairman and his heirs,
executors, administrators and estate, such obligations in connection with any
claim based on any act or failure to act occurring before such amendment,
modification or repeal.

 

7



--------------------------------------------------------------------------------

11. Miscellaneous.

11.1 Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

To the Company:

RAIT Financial Trust

Two Logan Square

100 N. 18th Street, 23rd Floor

Philadelphia, PA 19103-2707

To the Chairman:

Michael J. Malter

Most recent address given to the Company

All such notices shall be conclusively deemed to be received and shall be
effective, (i) if sent by hand delivery or courier, upon receipt, (ii) if sent
by telecopy or facsimile transmission, upon confirmation of receipt by the
sender of such transmission, or (iii) if sent by registered or certified mail,
on the fifth day after the day on which such notice is mailed. Each party shall
promptly notify the other of any change in its notification address, and until
such notice is received, each party is entitled to rely on the address in this
Agreement or the last revised address actually supplied by the other party.

11.2 Severability. Each provision of this Agreement shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Agreement is held to be prohibited by or invalid under applicable law,
such provision will be ineffective only to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.

11.3 Successors; Assignment. This Agreement shall be binding upon and inure to
the benefit of (a) the heirs, beneficiaries, executors and legal representatives
of the Chairman, and (b) the successors and permitted assigns of the Company.
This Agreement shall not be assignable by the Chairman or the Company without
the prior written consent of the other party.

11.4 Legal Expenses. The Company shall pay or reimburse the Chairman for the
reasonable legal fees and costs that he has incurred or hereafter may incur in
connection with the preparation, negotiation and enforcement of this Agreement.

11.5 Arbitration of Disputes. In the event that the parties hereto have any
dispute under this Agreement, the parties shall first attempt in good faith
amicably to settle the matter by mutual negotiations or mediation. If such
negotiations are unsuccessful, the parties agree that all disputes that may
arise between them arising out of, relating to, or in connection with this
Agreement, or the interpretation, validity, construction, performance, breach,
or termination thereof shall be settled by binding arbitration to be held in
Philadelphia, Pennsylvania, or such other location agreed by the parties hereto,
in accordance with the National Rules for the Resolution of Employment Disputes
then in effect of the American Arbitration Association. The arbitrator may grant
injunctions or other relief in such dispute or controversy. The decision of the
arbitrator shall be final, conclusive and binding on the parties to

 

8



--------------------------------------------------------------------------------

the arbitration. Judgment may be entered on the arbitrator’s decision in any
court having jurisdiction. The arbitrators shall apply Pennsylvania law to the
merits of dispute or claim, without reference to rules of conflicts of law. The
Chairman and the Company hereby expressly consent to the personal jurisdiction
of the state and federal courts located in Philadelphia, Pennsylvania, for any
action or proceeding arising from or relating to this Agreement or relating to
any arbitration in which the parties are participants. The Company shall pay all
costs and expenses of such arbitration (unless the Chairman requests that each
party pay one-half of the costs and expenses of such arbitration or unless
otherwise required by law). Unless otherwise required by law or pursuant to an
award by the arbitrator, the Company and the Chairman shall each pay separately
its counsel fees and expenses. Notwithstanding the foregoing, the arbitrator
may, but need not, award the prevailing party in any dispute its or his legal
fees and expenses.

11.6 No Oral Modification, Cancellation or Discharge. This Agreement may only be
amended, canceled or discharged by a written document signed by the parties
hereto.

11.7 Survivorship. The respective rights and obligations of Company and the
Chairman hereunder shall survive any termination of the Chairman’s service as a
member of the Board to the extent necessary to the intended preservation of such
rights and obligations.

11.8 Governing Law. This Agreement shall be construed, interpreted, and governed
in accordance with the laws of the Commonwealth of Pennsylvania without
reference to rules relating to conflicts of law.

11.9 Entire Agreement. This Agreement represents the entire agreement of the
parties and shall amend and restate the Original Agreement in its entirety and
supersede any and all other previous contracts, arrangements or understandings
between the Company and the Chairman setting forth the terms and conditions of
the Chairman’s service as Chairman of the Board.

[signatures appear on next page]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and the Chairman has hereunto set his hand, as of the day and year first above
written, to be effective as of the day and year first above written.    

 

RAIT FINANCIAL TRUST

/s/ Justin P. Klein

Justin P. Klein Chair, Nominating and Governance Committee of the Board of
Trustees

/s/ Michael J. Malter

Michael J. Malter Chairman of the Board



--------------------------------------------------------------------------------

Schedule A

Board level responsibilities:

 

  •   Organize and lead the Board.

 

  •   Promote a defined “RAIT culture” at the Board level.

 

  •   Review agenda of Board meetings to ensure all appropriate topics are
covered.

 

  •   Promote a learning environment by identifying and providing appropriate
training at Board level.

Board Committee level responsibilities:

 

  •   Attends the meetings of the following standing Committees of the Board:
the Compensation Committee (the “Compensation Committee”), the Nominating
Committee and the Risk Management Committee (the “Risk Management Committee”).
Attends meetings of the Audit Committee of the Board (the “Audit Committee”)
when requested by the Audit Committee Chairman.

 

  •   Works with Compensation Committee to determine executive officer
compensation.

 

  •   Participates with the Nominating Committee Chairman in evaluating
performance of individual Trustees.

 

  •   Reviews agendas of the standing Committees he attends to ensure
appropriate topics are covered.

CEO level responsibilities:

 

  •   Guides CEO in determining strategy of RAIT

 

  •   Reviews strategic plan and seeks to cause the Board to reach a consensus

 

  •   With Nominating Committee Chairman and CEO, decides on skillsets needed
for the Board, matches skillsets of current Trustees to those needed, makes
changes as necessary and identifies and recruits new Trustees.

 

  •   Assist CEO in describing RAIT’s vision to major shareholders.

 

  •   Brief CEO on issues arising from Board executive sessions.

 

  •   Serve as mentor to CEO.

Corporate Level Responsibilities:

 

  •   Work with Compensation Committee to review company-wide compensation.

 

  •   Guide the Board in assessing performance versus strategy and
circumstances.

 

  •   Chair Annual Meetings of Shareholders and Board meetings.